Case: 21-30038     Document: 00516352971         Page: 1     Date Filed: 06/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           June 10, 2022
                                  No. 21-30038                            Lyle W. Cayce
                                Summary Calendar                               Clerk


   United States of America,

                                                           Plaintiff—Appellant,

                                       versus

   Andrea Foster Young,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:19-CR-9-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Andrea Foster Young was charged with conspiring to possess 15 or
   more unauthorized access devices with intent to defraud. She agreed to plead
   guilty as part of a plea agreement. The Government asserted that Young had
   breached the plea agreement and moved to admit the plea agreement,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30038      Document: 00516352971          Page: 2   Date Filed: 06/10/2022




                                    No. 21-30038


   including the factual basis contained therein, at trial. The district court
   denied the Government’s motion, and the Government appealed. See 18
   U.S.C. § 3731.
            The Government has now filed an unopposed motion for a limited
   remand pursuant to Federal Rule of Appellate Procedure 12.1.              The
   Government asserted that a new plea agreement had been signed by the
   parties and filed an unopposed motion to accept the agreement in the district
   court. The Government requested, and the district court entered, an order
   requesting a limited remand from this court, in accordance with Federal Rule
   of Criminal Procedure 37, to address the guilty plea. A review of the district
   court’s order shows that it complies with the requirements of both Rule 37
   and Rule 12.1. The district court’s acceptance of a guilty plea by Young
   would moot the current appeal.
            The Government’s unopposed motion is GRANTED.                     We
   REMAND to the district court for the limited purpose of addressing the
   motion to accept the guilty plea. After the district court has entered an order
   addressing the motion, the case shall be returned to this panel. We retain
   jurisdiction during the pendency of the limited remand. See Fed. R. App.
   P. 12.1(b); Moore v. Tangipahoa Par. Sch. Bd., 836 F.3d 503, 504 (5th Cir.
   2016).




                                         2